The above case is reported in 45th Cal. 342. After the opinion had been delivered, a petition for a rehearing was *244filed, and the court, at the April term, 1873, made an order granting a rehearing, unless the respondent would file in the office of the clerk of this court a release of one-half the damages recovered. The respondent filed the release, and the rehearing was denied. The order escaped the notice of the Beporter at the time, and is inserted here so that the last head-note in the report of the case may not mislead the profession.